Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 8/12/2022. 

Examiner's Recommendations
The following are suggestions for the Applicants to overcome the rejections in the current office action; however, an additional search would be required in order to determine allowability: 44. (Amended) A user equipment (UE) comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions to:

create, by a mobility management entity (MME) in a core network, a closed subscriber group (CSG);
identify, by the MME, the CSG with a CSG identifier (CSG ID);
assign, by the MME, the CSG ID to a base station, a primary cell of the base station, a secondary cell, and a CSG list formed by a plurality of UE's;
enter, by the primary base station, a closed access mode;
provide, by the primary base station in closed access mode, access only to UE's on the CSG list;
connect, by a UE belonging to the CSG list, to the base station;
receive, by the UE from the secondary cell, system information the CSG ID;
transmit, to the base station, a measurement report related to the another cell, the measurement report including theCSG ID;
receive, from the base station, a message for reconfiguring the connection to add the another cell as a secondary cell;
reconfigure the connection, based on the message, to add the another cell for the connection; and 
communicate, by the UE, simultaneously via both the primary cell of the base station and the secondary cell. 

Claim Interpretation
"Measurement report" is interpreted as any message; the specification mentions claimed "measurement report", for example in par. 57, without providing a definition; please refer to MPEP 2111.05: "To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated". "Where the printed matter and product do not depend upon each other, no functional relationship exists". Likewise, in the instant case, all claimed steps are performed regardless of any "measurement" values, and regardless of any contents of a "report"; therefore, there is no functional relationship between "measurement report" and the claimed product. Therefore, in view of MPEP 2111.05, claimed "measurement report" comprises nonfunctional descriptive material, and is interpreted as any message.
"Closed group identifier for a subscriber group" is interpreted as any identifier; the specification mentions a "closed subscriber group", for example in par. 19, without providing a definition; please refer to MPEP 2111.05: "To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated". "Where the printed matter and product do not depend upon each other, no functional relationship exists". Likewise, in the instant case, all claimed steps are performed regardless of any "closed group", and regardless of any "subscriber group"; therefore, there is no functional relationship between "closed group identifier for a subscriber group" and the claimed product. ETSI TS 125 367 V10.0.0 (2011-03) "Universal Mobile Telecommunications System (UMTS); Mobility procedures for Home Node B (HNB); Overall description; Stage 2 (3GPP TS 25.367 version 10.0.0 Release 10)", hereinafter "ETSI TS 125 367", defines on page 6: "Closed Subscriber Group (CSG): A Closed Subscriber Group identifies subscribers of an operator who are permitted to access one or more cells of the PLMN but which have restricted access (CSG cells)"; "CSG Identity (CSG ID): An identifier broadcast by a CSG/Hybrid cell or cells and used by the UE to facilitate access for authorized members of the associated Closed Subscriber Group"; however, claimed "closed group identifier for a subscriber group" is much broader than the CSG ID defined in ETSI TS 125 367. Therefore, in view of MPEP 2111.05, claimed "closed group identifier for a subscriber group" comprises nonfunctional descriptive material, and is interpreted as any identifier. 
The claims are interpreted as: 45. (Amended) A method, performed by a user equipment (UE), the method comprising:
communicating via a connection to a base station configured to operate a primary cell (interpreted as any cell);
receiving system information in another cell, the system information including a closed group identifier for a subscriber group (claimed “closed group identifier for a subscriber group”, broader than the CSG ID defined in ETSI TS 125 367, is interpreted as any identifier); 
transmitting, to the base station, a measurement report (claimed “measurement report” is interpreted as any message) related to (claimed “related to” is very broad, and is met by any type of relation between elements in a reference; a plurality of elements relate to each other merely because they are, for example, mentioned in a same reference) the another cell, the measurement report including the closed group identifier for the subscriber group (claimed “closed group identifier for the subscriber group” is interpreted as any identifier); 
receiving, from the base station, a message for reconfiguring the connection to add the another cell (the claim doesn't explain what the another cell is added to; therefore, no weight is given to claimed “as a secondary cell”) as a secondary cell (interpreted as any cell); and
reconfiguring the connection, based on the message, to add the another cell (claimed “for the connection” does not require adding necessarily "to the connection", so the claim doesn't require adding a cell to the connection) for the connection.
The claim recites "to add the another cell…" in the third and fourth limitations, without explaining what the another cell is added to; therefore, the claim doesn't require the another cell to be added to a connection, or for a mobile to connect simultaneously to two cells, or a soft handover. The claim doesn't mention "another base station" to operate the "another cell".

Response to Arguments
Applicants’ arguments with regards to claims and rejection analysis have been fully considered, but they are not persuasive.
Argument 1: Applicants argue that as an initial matter, Applicant submits that the claimed features are directed to "add the another cell as a secondary cell", while the cited features in Lim and Klein are related to "Handover" procedure, which is different from the claimed features to add another cell as a secondary cell.
Examiner’s response to Argument 1: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the claim recites "to add the another cell…" in the third and fourth limitations, without explaining what the another cell is added to; therefore, the claim doesn't require the another to be added to a connection. Furthermore, Eravelli teaches to receive, from the base station (Eravelli Fig. 9 Node B 904 described in par. 81), a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells).
Argument 2: Applicants argue that claim 44 recites the following unique features: the UE communicates with a base station using a primary cell and receives a closed group ID for a subscription group associated with another cell, the UE transmits a measurement report related to the another cell to the base station together with the closed group ID, and the UE receives a reconfiguration message for adding the another cell as a secondary cell and reconfigures the connection, based on the message, to add the another cell for the connection. By this configuration, it is possible to add a cell associated with a closed group as a secondary cell, which is different from a handover procedure.
Examiner’s response to Argument 2: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the features upon which this argument relies have been newly added in response to the rejected claims. This argument relies on the following features, all of which are unclaimed: the UE communicates with a base station using a primary cell and receives a closed group ID for a subscription group associated with another cell, the UE transmits a measurement report related to the another cell to the base station together with the closed group ID, and the UE receives a reconfiguration message for adding the another cell as a secondary cell and reconfigures the connection, based on the message, to add the another cell for the connection. By this configuration, it is possible to add a cell associated with a closed group as a secondary cell, which is different from a handover procedure.
Argument 3: Applicants argue that for example, in paragraph [0036], Lim discloses that "the UE 150 can connect to the core network via the eNB 110 or the HeNB 120" (emphasis added). Here, it is clear that UE can be connected to only one base station/cell at one time, and as such, Lim does not teach or suggest "receiving, from the base station, a message for reconfiguring the connection to add the another cell as a secondary cell".
Examiner’s response to Argument 3: The Examiner respectfully disagrees with Applicants’ argument, because in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the features upon which this argument relies have been newly added in response to the rejected claims. This argument relies on the following unclaimed feature: the UE can be connected to one or more base stations/cells simultaneously. Furthermore, Eravelli teaches receiving, from the base station (Eravelli Fig. 9 Node B 904 described in par. 81), a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells).
Argument 4: Applicants argue that moreover, Applicant notes that paragraph [0005] of Lim discloses the following: "A femto cell is a small cellular base station designed to provide short-range coverage of about 10 meters for use in a home or Small business and a broadband connection to a core network. Commonly, a femto, cell extends the cellular network coverage indoors, providing users with higher quality and fixed-mobile convergence services." This, however, is different from the following quoted portion in page 8 of the Office Action: "Lim explains that a handover is reconfiguring a connection in par. 5: "a call in a cellular communication system is often switched among a plurality of different channels or cells. This process is called handover or handoff').
Examiner’s response to Argument 4: The Examiner respectfully disagrees with Applicants’ argument, because in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "a handover is reconfiguring a connection") are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Eravelli teaches reconfiguring the connection (Eravelli par. 110: a Physical Channel Reconfiguration message indicates for the UE to reconfigure its receiver listening to a source cell 1, to listen to target cell 2; when the receiver of the UE is configured to monitor target cell 2, the serving cell change, SCC, from source cell 1 to target cell 2 is complete), based on the message (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83), to add the another cell for the connection (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells).
Argument 5: Applicants argue that Lim clearly discloses a "Handover" technique for performing "switching" or "handover", which is different from "receiv[ing], from the base station, a message for reconfiguring the connection to add the another cell as a secondary cell." In fact, Lim does not even mention the claimed "primary cell" and "secondary cell.".
Examiner’s response to Argument 5: The Examiner respectfully disagrees with Applicants’ argument, because Eravelli teaches receiving, from the base station (Eravelli Fig. 9 Node B 904 described in par. 81), a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells).
Argument 6: Applicants argue that in page 10 of the Office Action, the Examiner cites to Klein for allegedly disclosing a "a memory storing instructions" and "one or more processors configured to execute instructions." However, Klein does not teach or suggest "receiving, from the base station, a message for reconfiguring the connection to add the another cell as a secondary cell" and "reconfiguring the connection, based on the message, to add the another cell for the connection." For instance, as indicated by the title (PREDICTIVE HARD AND SOFT HANDOVER), Klein is directed to a handover technique, but does not teach or suggest "receiving, from the base station, a message for reconfiguring the connection to add the another cell as a secondary cell" and "reconfiguring the connection, based on the message, to add the another cell for the connection."
Examiner’s response to Argument 6: The Examiner respectfully disagrees with Applicants’ argument, because Eravelli teaches receiving, from the base station (Eravelli Fig. 9 Node B 904 described in par. 81), a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells).
Argument 7: Applicants argue that moreover, in paragraph paragraphs [0005], Klein discloses an active set, which includes is a list of target cells that can be utilized during a soft handover. Here, it is clear that, Klein discloses an active set of target cells when a handover is performed, which is different from "receiving, from the base station, a message for reconfiguring the connection to add the another cell as a secondary cell."
Examiner’s response to Argument 7: The Examiner respectfully disagrees with Applicants’ argument, because Eravelli teaches receiving, from the base station (Eravelli Fig. 9 Node B 904 described in par. 81), a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells).
Argument 8: Applicants argue that furthermore, MPEP § 2143 states that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, (1950). The KSR court further held that "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." 550 U.S. at 418. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. See MPEP § 2143. In this case, a conclusion of obviousness is unsupported, at least because even taken as a whole, for what they would have meant to an artisan of ordinary skill, the teachings related to a handover procedure in Lim and Klein would not have, and could not have, enabled such a person to achieve the subject matter of claim 44 directed to add the another cell as a secondary cell. As such, since additional, untaught modifications would have been necessary, claim 44 is not obvious in view of Lim and Klein. In view of the above, Applicant respectfully submits that claim 44 is patentable over the cited combination of Lim and Klein.
Examiner’s response to Argument 8: The Examiner respectfully disagrees with Applicants’ argument, because Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Please refer to the section under 35 USC 103 of the instant office action.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    776
    1416
    media_image1.png
    Greyscale

Step 1: Claims 44, 45, 48, 49 include claims directed to a process or a machine, which are statutory categories (MPEP 2106). Therefore, the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process of receiving system information in another cell, the system information including a closed group identifier for a subscriber group; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By requiring a user equipment (UE) to include in a measurement report a Closed Subscriber Group Identity (CSG ID) of a candidate cell, the invention provides a specific improvement over prior systems, resulting in an additional security check, which prevents the UE from being handed over to a cell which does not belong to the CSG of the UE, as suggested in par. 16 of the specification. See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Drazynski et al, publication number 2013/0017820, hereinafter Drazynski, teaches (please refer to Drazynski Fig. 3, 4) a UE which performs a measurement and sends a measurement report to a source base station; Drazynski's measurement reports include PCI, E-CGI, TAI, and CSG ID as claimed; see also Drazynski Fig. 1B steps 6 and 7: the UE measures and reports CSG ID of the target base station.

    PNG
    media_image2.png
    472
    582
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
7.20.02.fti    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f)  or (g)  prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44, 45, 48, 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim et al (publication number 2010/0210268), hereinafter Lim, and further in view of Eravelli et al (publication number 2011/0317642), hereinafter Eravelli.

Regarding claim 44, Lim teaches a user equipment (UE - please refer to Lim Fig. 2 and par. 40: "FIG. 2 is a block diagram illustrating a UE") configured to (please refer to Lim Fig. 3, 4):
communicate via a connection to a base station (Lim par. 30 and 31: eNB 110 establishes a wireless channel with the UE; the eNB broadcasts information for the UE; the UE transmits information to the eNB; claimed "base station" equates to "serving cell" in Lim Fig. 3, 4; "terms "macro cell" and "eNB" are used interchangeably herein") configured to operate a primary cell (Lim Fig. 1 and par. 30: eNB 110 is a base station responsible for managing a macro cell; par. 31: the UE collects channel measurements on the serving cell and sends them to the serving eNB);
receive system information in another cell (claimed "another cell" equates to "target femto cell" in Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station; Lim par. 32 explains that "SIB" stands for "System Information Block"), the system information including a closed group identifier for a subscriber group (Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station, the System Information Block including a CSG ID; Lim par. 6 and 32 explain the meaning of GSG ID: closed subscriber group identity);

    PNG
    media_image3.png
    626
    1013
    media_image3.png
    Greyscale

transmit, to the base station (claimed "base station" equates to "serving cell" in Lim Fig. 3, 4), a measurement report related to the another cell, the measurement report including the closed group identifier for the subscriber group (Lim Fig. 3 and par. 55: in S360, the UE 150 generates a measurement report message including the same identity information (CSG ID) acquired from the target femto in S330, and sends the measurement report message to the serving base station);
receive, from the base station, a message (Lim Fig. 3 S370 and par. 56: when a handover command is received by the UE, the UE performs a handover to the detected femto cell base station; Lim Fig. 4 S445 and par. 66 make it clear that it is the serving cell that sends the handover command to the UE; claimed "message" equates to Lim's handover command) to add the another cell as a secondary cell (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base, therefore, another cell is "added" to the connection); and
based on the message (claimed "message" equates to Lim's handover command in Lim Fig. 4 S445 and par. 66), to add the another cell for the connection (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base – therefore, the target cell is "added" to the connection).
Lim does not explicitly teach claimed "reconfiguring the connection"; claimed "a memory storing instructions; and one or more processors configured to execute instructions".
Eravelli teaches (please refer to Eravelli Fig. 9 explained in par. 80-87, which is supported by Eravelli's provisional application number 61/358,821 filed on 6/25/2010 emphasis added to Fig. 8 explained in par. 43-47 of the provisional): 

    PNG
    media_image4.png
    807
    924
    media_image4.png
    Greyscale

receive, from the base station (Eravelli Fig. 9 Node B 904 described in par. 81), a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells);
reconfigure the connection (Eravelli par. 110: a Physical Channel Reconfiguration message indicates for the UE to reconfigure its receiver listening to a source cell 1, to listen to target cell 2; when the receiver of the UE is configured to monitor target cell 2, the serving cell change, SCC, from source cell 1 to target cell 2 is complete), based on the message (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83), to add the another cell for the connection (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells); 
transmit, to the UE, a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells); and 
a memory storing instructions (Eravelli Fig. 1 and par. 34: "a memory… for storing software and/or instructions"); and one or more processors configured to execute instructions (Eravelli Fig. 1 and par. 34: "one or more processors… may execute software", "software shall be construed broadly to mean instructions").
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of Lim, by providing a Physical Channel Reconfiguration message indicating for a UE to reconfigure its receiver listening to a source cell 1, to listen to target cell 2, so that when the receiver of the UE is configured to monitor target cell 2, the serving cell change, SCC, from source cell 1 to target cell 2 is complete, as suggested by Eravelli, because as the number of base stations increases, and as the number of cells provided by each base station also increases, handover procedures from one cell to another dramatically increase in frequency; as the number of handovers continues to increase, the importance of improved handover procedures rises, that is, any loss of data caused by handover issues becomes more noticeable when handovers occur more often; thus, there is a need in the art for an improved handover procedure, for example, for an intra-Node B unsynchronized serving cell change (Eravelli par. 6, 7).

Regarding claim 45, Lim teaches a method, performed by a user equipment (UE - please refer to Lim Fig. 2 and par. 40: "FIG. 2 is a block diagram illustrating a UE"), the method comprising (please refer to Lim Fig. 3, 4):
communicating via a connection to a base station (Lim par. 30 and 31: eNB 110 establishes a wireless channel with the UE; the eNB broadcasts information for the UE; the UE transmits information to the eNB; claimed "base station" equates to "serving cell" in Lim Fig. 3, 4; "terms "macro cell" and "eNB" are used interchangeably herein") configured to operate a primary cell (Lim Fig. 1 and par. 30: eNB 110 is a base station responsible for managing a macro cell; par. 31: the UE collects channel measurements on the serving cell and sends them to the serving eNB);
receiving system information in another cell (claimed "another cell" equates to "target femto cell" in Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station; Lim par. 32 explains that "SIB" stands for "System Information Block"), the system information including a closed group identifier for a subscriber group (Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station, the System Information Block including a CSG ID; Lim par. 6 and 32 explain the meaning of GSG ID: closed subscriber group identity);
transmitting, to the base station (claimed "base station" equates to "serving cell" in Lim Fig. 3, 4), a measurement report related to the another cell, the measurement report including the closed group identifier for the subscriber group (Lim Fig. 3 and par. 55: in S360, the UE 150 generates a measurement report message including the same identity information (CSG ID) acquired from the target femto in S330, and sends the measurement report message to the serving base station);
receiving, from the base station, a message (Lim Fig. 3 S370 and par. 56: when a handover command is received by the UE, the UE performs a handover to the detected femto cell base station; Lim Fig. 4 S445 and par. 66 make it clear that it is the serving cell that sends the handover command to the UE; claimed "message" equates to Lim's handover command) to add the another cell as a secondary cell (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base, therefore, another cell is "added" to the connection); and
based on the message (claimed "message" equates to Lim's handover command in Lim Fig. 4 S445 and par. 66), to add the another cell for the connection (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base – therefore, the target cell is "added" to the connection).
Lim does not explicitly teach claimed "reconfiguring the connection"; claimed "a memory storing instructions; and one or more processors configured to execute instructions".
Eravelli teaches (please refer to Eravelli Fig. 9 explained in par. 80-87, which is supported by Eravelli's provisional application number 61/358,821 filed on 6/25/2010 emphasis added to Fig. 8 explained in par. 43-47 of the provisional): 
receive, from the base station (Eravelli Fig. 9 Node B 904 described in par. 81), a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells);
reconfigure the connection (Eravelli par. 110: a Physical Channel Reconfiguration message indicates for the UE to reconfigure its receiver listening to a source cell 1, to listen to target cell 2; when the receiver of the UE is configured to monitor target cell 2, the serving cell change, SCC, from source cell 1 to target cell 2 is complete), based on the message (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83), to add the another cell for the connection (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells); 
transmit, to the UE, a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells); and 
a memory storing instructions (Eravelli Fig. 1 and par. 34: "a memory… for storing software and/or instructions"); and one or more processors configured to execute instructions (Eravelli Fig. 1 and par. 34: "one or more processors… may execute software", "software shall be construed broadly to mean instructions").
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of Lim, by providing a Physical Channel Reconfiguration message indicating for a UE to reconfigure its receiver listening to a source cell 1, to listen to target cell 2, so that when the receiver of the UE is configured to monitor target cell 2, the serving cell change, SCC, from source cell 1 to target cell 2 is complete, as suggested by Eravelli, because as the number of base stations increases, and as the number of cells provided by each base station also increases, handover procedures from one cell to another dramatically increase in frequency; as the number of handovers continues to increase, the importance of improved handover procedures rises, that is, any loss of data caused by handover issues becomes more noticeable when handovers occur more often; thus, there is a need in the art for an improved handover procedure, for example, for an intra-Node B unsynchronized serving cell change (Eravelli par. 6, 7).

Regarding claim 48, Lim teaches a base station (please refer to Lim Fig. 1 and par. 30: "the eNB 110 is a base station responsible for managing a macro cell"; claimed "base station" equates to "serving cell" in Lim Fig. 3, 4) comprising (please refer to Lim Fig. 3, 4):
communicate via a connection to a user equipment (UE - please refer to Lim Fig. 2 and par. 40: "FIG. 2 is a block diagram illustrating a UE"; Lim par. 30 and 31: eNB 110 establishes a wireless channel with the UE; the eNB broadcasts information for the UE; the UE transmits information to the eNB; "terms "macro cell" and "eNB" are used interchangeably herein") on a primary cell (Lim Fig. 1 and par. 30: eNB 110 is a base station responsible for managing a macro cell; par. 31: the UE collects channel measurements on the serving cell and sends them to the serving eNB); 
transmit system information in another cell (claimed "another cell" equates to "target femto cell" in Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station; Lim par. 32 explains that "SIB" stands for "System Information Block"), the system information including a closed group identifier for a subscriber group (Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station, the System Information Block including a CSG ID; Lim par. 6 and 32 explain the meaning of GSG ID: closed subscriber group identity);
receive, from the UE, a measurement report related to the another cell, the measurement report including the closed group identifier for the subscriber group (Lim Fig. 3 and par. 55: in S360, the UE 150 generates a measurement report message including the same identity information (CSG ID) acquired from the target femto in S330, and sends the measurement report message to the serving base station); and
transmit, to the UE, a message (Lim Fig. 3 S370 and par. 56: when a handover command is received by the UE, the UE performs a handover to the detected femto cell base station; Lim Fig. 4 S445 and par. 66 make it clear that it is the serving cell that sends the handover command to the UE; claimed "message" equates to Lim's handover command) to add the another cell as a secondary cell (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base, therefore, another cell is "added" to the connection).
Lim does not explicitly teach claimed "reconfiguring the connection"; claimed "a memory storing instructions; and one or more processors configured to execute instructions".
Eravelli teaches (please refer to Eravelli Fig. 9 explained in par. 80-87, which is supported by Eravelli's provisional application number 61/358,821 filed on 6/25/2010 emphasis added to Fig. 8 explained in par. 43-47 of the provisional): 
receive, from the base station (Eravelli Fig. 9 Node B 904 described in par. 81), a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells);
reconfigure the connection (Eravelli par. 110: a Physical Channel Reconfiguration message indicates for the UE to reconfigure its receiver listening to a source cell 1, to listen to target cell 2; when the receiver of the UE is configured to monitor target cell 2, the serving cell change, SCC, from source cell 1 to target cell 2 is complete), based on the message (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83), to add the another cell for the connection (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells); 
transmit, to the UE, a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells); and 
a memory storing instructions (Eravelli Fig. 1 and par. 34: "a memory… for storing software and/or instructions"); and one or more processors configured to execute instructions (Eravelli Fig. 1 and par. 34: "one or more processors… may execute software", "software shall be construed broadly to mean instructions").
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of Lim, by providing a Physical Channel Reconfiguration message indicating for a UE to reconfigure its receiver listening to a source cell 1, to listen to target cell 2, so that when the receiver of the UE is configured to monitor target cell 2, the serving cell change, SCC, from source cell 1 to target cell 2 is complete, as suggested by Eravelli, because as the number of base stations increases, and as the number of cells provided by each base station also increases, handover procedures from one cell to another dramatically increase in frequency; as the number of handovers continues to increase, the importance of improved handover procedures rises, that is, any loss of data caused by handover issues becomes more noticeable when handovers occur more often; thus, there is a need in the art for an improved handover procedure, for example, for an intra-Node B unsynchronized serving cell change (Eravelli par. 6, 7).

Regarding claim 49, Lim teaches a method, performed by a base station (please refer to Lim Fig. 1 and par. 30: "the eNB 110 is a base station responsible for managing a macro cell"; claimed "base station" equates to "serving cell" in Lim Fig. 3, 4), the method comprising (please refer to Lim Fig. 3, 4):
communicating via a connection to a user equipment (UE - please refer to Lim Fig. 2 and par. 40: "FIG. 2 is a block diagram illustrating a UE"; Lim par. 30 and 31: eNB 110 establishes a wireless channel with the UE; the eNB broadcasts information for the UE; the UE transmits information to the eNB; "terms "macro cell" and "eNB" are used interchangeably herein") on a primary cell (Lim Fig. 1 and par. 30: eNB 110 is a base station responsible for managing a macro cell; par. 31: the UE collects channel measurements on the serving cell and sends them to the serving eNB); 
transmitting system information in another cell (claimed "another cell" equates to "target femto cell" in Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station; Lim par. 32 explains that "SIB" stands for "System Information Block"), the system information including a closed group identifier for a subscriber group (Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station, the System Information Block including a CSG ID; Lim par. 6 and 32 explain the meaning of GSG ID: closed subscriber group identity);
receiving, from the UE, a measurement report related to the another cell, the measurement report including the closed group identifier for the subscriber group (Lim Fig. 3 and par. 55: in S360, the UE 150 generates a measurement report message including the same identity information (CSG ID) acquired from the target femto in S330, and sends the measurement report message to the serving base station); and
transmitting, to the UE, a message (Lim Fig. 3 S370 and par. 56: when a handover command is received by the UE, the UE performs a handover to the detected femto cell base station; Lim Fig. 4 S445 and par. 66 make it clear that it is the serving cell that sends the handover command to the UE; claimed "message" equates to Lim's handover command) to add the another cell as a secondary cell (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base, therefore, another cell is "added" to the connection).
Lim does not explicitly teach claimed "reconfiguring the connection"; claimed "a memory storing instructions; and one or more processors configured to execute instructions".
Eravelli teaches (please refer to Eravelli Fig. 9 explained in par. 80-87, which is supported by Eravelli's provisional application number 61/358,821 filed on 6/25/2010 emphasis added to Fig. 8 explained in par. 43-47 of the provisional): 
receive, from the base station (Eravelli Fig. 9 Node B 904 described in par. 81), a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells);
reconfigure the connection (Eravelli par. 110: a Physical Channel Reconfiguration message indicates for the UE to reconfigure its receiver listening to a source cell 1, to listen to target cell 2; when the receiver of the UE is configured to monitor target cell 2, the serving cell change, SCC, from source cell 1 to target cell 2 is complete), based on the message (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83), to add the another cell for the connection (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells); 
transmit, to the UE, a message for reconfiguring the connection (Eravelli Fig. 9 Physical Channel Reconfiguration message 7 described in par. 83) to add the another cell as a secondary cell (Eravelli Fig. 9 and par. 83: in step 7, the RNC 906 provides a Physical Channel Reconfiguration message to the UE indicating the UE to change its serving cell to cell 2 904b; therefore, cell 2 is "added" as claimed; despite not being required by the claim, Eravelli discloses in par. 74 that the UE can be simultaneously connected to multiple cells); and 
a memory storing instructions (Eravelli Fig. 1 and par. 34: "a memory… for storing software and/or instructions"); and one or more processors configured to execute instructions (Eravelli Fig. 1 and par. 34: "one or more processors… may execute software", "software shall be construed broadly to mean instructions").
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of Lim, by providing a Physical Channel Reconfiguration message indicating for a UE to reconfigure its receiver listening to a source cell 1, to listen to target cell 2, so that when the receiver of the UE is configured to monitor target cell 2, the serving cell change, SCC, from source cell 1 to target cell 2 is complete, as suggested by Eravelli, because as the number of base stations increases, and as the number of cells provided by each base station also increases, handover procedures from one cell to another dramatically increase in frequency; as the number of handovers continues to increase, the importance of improved handover procedures rises, that is, any loss of data caused by handover issues becomes more noticeable when handovers occur more often; thus, there is a need in the art for an improved handover procedure, for example, for an intra-Node B unsynchronized serving cell change (Eravelli par. 6, 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644